—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about January 13, 1997, which denied defendants’ motion to change venue to Westchester County, and granted plaintiffs cross motion to retain venue in Bronx County or, in the alternative, transfer the matter to Kings County, only to the extent of *272transferring venue to Kings County, unanimously affirmed, with costs.
Plaintiffs are aggrieved parties since the venue they designated, and expressly sought to retain on the cross motions, was displaced. On the merits, the IAS Court properly transferred the matter to Kings County, the action having no nexus to Bronx County whatsoever. The accident occurred in Brooklyn, none of the parties reside in the Bronx, and there is no claim that any of the witnesses live in the Bronx or that plaintiffs received any medical treatment there. Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.